Title: To George Washington from Bezaleel Howe, July 1783
From: Howe, Bezaleel
To: Washington, George


                        
                            
                                August-October 1783
                            
                        
                        
                        
                            
                                An Accoumpt of the Expences of His Excelency—the Commander in Chiefs
                                    Table and Money Payd to his Servants By Lieut. Bezl Howe in the Month of august 1783
                            
                            
                                 
                                Dates
                                 
                                
                                 
                                Dols. 
                                & 90th
                                
                                 
                            
                            
                                
                                17th
                                
                                to Water Millions
                                
                                1
                                
                                
                                
                            
                            
                                
                                20th
                                
                                Cabage & Beanes
                                
                                2
                                
                                
                                
                            
                            
                                
                                27th
                                
                                thirty one Lb. of Gammon
                                
                                4
                                15
                                
                                
                            
                            
                                
                                
                                
                                to two Gallons of Rum
                                
                                1
                                54
                                
                                
                            
                            
                                
                                Do
                                
                                thirty Pounds of Lamb
                                
                                1
                                60
                                
                                
                            
                            
                                
                                
                                
                                to one Dozn of Fowls
                                
                                1
                                54
                                
                                
                            
                            
                                
                                29th
                                
                                to Eight Quarts of Damsons
                                
                                
                                32
                                
                                
                            
                            
                                
                                
                                
                                to 100 Lymes
                                
                                2
                                36
                                
                                
                            
                            
                                
                                
                                
                                to two Duzn & two Fowls
                                
                                3
                                62
                                
                                
                            
                            
                                
                                
                                
                                to 28 Lbs. Butter
                                
                                3
                                86
                                
                                
                            
                            
                                
                                30th
                                
                                to 24 Lbs. Gammon
                                
                                3
                                18
                                
                                
                            
                            
                                
                                
                                
                                to 30 Lbs. Lamb
                                
                                1
                                60
                                
                                
                            
                            
                                
                                
                                
                                to 1/2 Bushil Pairs
                                
                                
                                
                                     24
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                    27 
                                
                                
                                    51
                                
                                
                                
                            
                            
                                
                                
                                
                                Payd to the Servants
                                
                                34
                                
                                
                                
                            
                            
                                
                                
                                
                                Payd for Locks & keys
                                
                                2
                                45
                                
                                
                            
                            
                                
                                
                                
                                My own Expence with the Servants from
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Newburg to Princetown
                                
                                
                                    12. 
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Total Money Payd
                                
                                77
                                6 
                                
                                
                            
                            
                                
                                
                                
                                Receivd of Capt. Coalfax
                                
                                173
                                
                                
                                
                            
                            
                                
                                
                                
                                on hand
                                
                                96
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                    
                                
                                
                                
                                
                                
                                
                            
                            
                                An Accoum. of the Expences of His Excellency the Commander in Chiefs
                                    Table for the Month of Sepr 1783
                            
                            
                                
                                
                                
                                
                                    
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                    
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                dates
                                
                                
                                
                                £
                                S.
                                D.
                                
                            
                            
                                
                                1st
                                
                                twenty fore Lb. Lamb at 6d.—12/ 2 Bushl
                                
                                1.
                                2.
                                
                                
                            
                            
                                
                                
                                
                                oysters 5/—10/
                                
                                
                                
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Carots 4/ one Lock 3/3 one Barrel Cyder 7/6
                                
                                
                                14.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                2d
                                
                                100d. limes 17/ 20 lbs. Butter at
                                
                                3.
                                7.
                                
                                
                            
                            
                                
                                
                                
                                1/6—30/ 40 Lb. Lamb 6—20/
                                
                                
                                
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Two Ducks 4/ 6 Water Millions 3/
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                thirty two Lb. Lamb 6
                                
                                1.
                                5.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                6th
                                
                                22 Lb. Veal 6d.—11/ 36 Lb. Bass 6—18/
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                94 Lbs. Gammon 1/2
                                
                                6.
                                19.
                                8
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                one Pair Shoes 10/ to Carots & Bates 7/6
                                
                                
                                17.
                                6
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                8th
                                
                                Mending Shoes 3/8 1 Chaire 4/2 36 Lbs.
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Lamb at 6d.—18/
                                
                                1.
                                5.
                                10
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Eight Lbs. Butter at 1/4—10/8 8 yards
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Linning at 1/6—12/
                                
                                1.
                                2.
                                8
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                one Quarter of Lb. Endigo 4/ 13 Dozn
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Eggs at 10d.—10/10
                                
                                
                                14.
                                10
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                9th
                                
                                one pigg 7/6 100 Limes 7/6 1/2 Bushl
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Potatos 6/
                                
                                1.
                                1.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                25 lb. Butter 1/6—33/4 
                                
                                1.
                                13.
                                4
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                10th
                                
                                200 Lbs. Gammon at 1/—£10 55 Lb. Butter
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                at 1/—£2.15 
                                
                                12.
                                15.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                one Pigg 7/6—7 Bushel oysters
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                at 5/—3.5/2 Lb Cake 3/
                                
                                2.
                                5.
                                6
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                13th
                                
                                one Pigg 6/ 36 Lb. lamb at 6d.—18/
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                9 yards Lining 1/8d.—15/
                                
                                1.
                                19.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                15th
                                
                                10 Lb. Butter 1/6d.—15/ 12 Fowls 
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                12/—Six Bushl Oysters 30/
                                
                                2.
                                17.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                55 lbs. Mutton at 6d—27/6 one Cagg
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                of Pickels 30/—2 doz. Eggs
                                
                                2.
                                19.
                                6
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                17th
                                
                                38 lbs. Mutton at 6d.—19/
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                22 Lbs. Gammon 22/
                                
                                2.
                                1.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                18th
                                
                                6 lbs. Buttor 1/6—9 / 48 lbs.
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Mutton 6d.—24/
                                
                                1.
                                13.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                19th
                                
                                3 Baskets 6/ 5 Bushl oysters 25/
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                4 Bushl Potatos 16/
                                
                                2.
                                7.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                22d
                                
                                Eighteen Ducks 1/3—22/6 one Cloas Line
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                4/2. 18 lb. Butter 27/
                                
                                2.
                                13.
                                8
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                thirty Six lb. Mutton 6—18/
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                7 Dozn Eggs 7/
                                
                                1.
                                5.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                24th
                                
                                7 Bushel oysters 35/ 3 Dozn Lemmons
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                and 25 limes 22/6
                                
                                2.
                                17.
                                6
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                25
                                
                                45 Lbs. Mutton 22/6—14 lbs. Butter 21/
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                7 & 1/2 lb. Reisens 7/6
                                
                                2.
                                11.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                A String of Pike 3/9 A baril of Cider-
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                35/7 8 yd Lining 12/
                                
                                2.
                                10.
                                9
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                one Barril Cider 10 1 Cagg do 4/6
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Mutton 28/
                                
                                2.
                                2.
                                6
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                a String Pike 3/9 Lump Clay 1/6
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Bees Wax 2/
                                
                                7.
                                3.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                65 Lbs. Mutton 28/ 70 Lbs. Butter
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                93/4 3 lbs .Cake 5/6
                                
                                6.
                                5.
                                0
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                1/4 Cinnamon 18/ 1/4 Mace 15/
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                3 Dozn Crabs 4/6
                                
                                1.
                                17.
                                6
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Mending table Cloaths 5/
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Phisie 15/ Piggy 11/8 
                                
                                1.
                                11.
                                8
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Payd to addam 7/6 Mr Winters Bill
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                £9.1.6
                                
                                9.
                                9.
                                0
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Eight turkeys 3/6 a peece 4 Quire
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Paper 4/8
                                
                                1.
                                12.
                                8
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                to two Nights horskeeping for Carlton 5/
                                
                                
                                5.
                                0
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                45 Lbs. Mutton 22/6 1 Tin kittel 5/
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                1/2 Tea 2/2
                                
                                
                                     1.
                                
                                
                                     9.
                                
                                
                                     8
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Total
                                
                                34.
                                15.
                                11
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                I Received
                                
                                123.
                                10
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                on hand
                                
                                38.
                                14.
                                1
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                An Account of moneys Expended for his Excellency the Commander in
                                    Chief’s Family, by Capt. Bazl Howe for the Mot. of Octr 1783
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                1st
                                
                                To 3 Nutmeg’s 3/5. To 36 lb. Soap 1/2—42/
                                
                                 2.
                                 5.
                                 5
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                2
                                
                                To 1 1/2 Bushels Corn 9/. To 2 Bushels
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Oysters 10/
                                
                                
                                19.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                To 50 lb. Mutton 25/ (3d) To 83 lb.
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Butter 124/6
                                
                                 7.
                                 9.
                                 6
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                To 1 Turkey 4/. To 6 1/2 Dozn Eggs 6/6
                                
                                
                                10.
                                 6
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                To 6 Fowles 4/6. To 5 Bushels
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Oysters 25/
                                
                                 1.
                                 9.
                                 6
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                5
                                
                                To 3 Dozn Lemmons 21/. To 4 Fowls 4/.
                                
                                 1.
                                 5.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                To 36 lbs. Mutton 18/. To 1/2 Carrets 2/6
                                
                                
                                     1.
                                
                                
                                     0.
                                
                                
                                     6
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                14.
                                19.
                                 5
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                7
                                
                                To 9 Dozn Eggs 9/. To 24 lb. Gammon 24/
                                
                                 1.
                                13.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                To 22 lb. Soap 22/. To 1 Turkey 3/9
                                
                                 1.
                                 5.
                                 9
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                To 1 Goose 3/9. To 48 lb. Mutton 24/.
                                
                                 1.
                                 7.
                                 9
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                9
                                
                                To Beets 4/6. To 7 Dozn Eggs 7/.
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                To Cash pd a beggr 7/6
                                
                                19.
                                 0.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                10
                                
                                To 5 1/2 Nutmegs 30/. To 4 Fowles 4/.
                                
                                 1.
                                14.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                To Cash pd Peggy 22/. To Ditto
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                pd Dady 15/
                                
                                 1.
                                17.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                To Ditto pd Warmsley 30/. To 4 Fowles 4/
                                
                                
                                     1.
                                
                                
                                    14.
                                
                                
                                     
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                10.
                                10.
                                 6
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                13
                                
                                To 4 Doz Eggs 4/. To 45 lb. Mutton 22/6
                                
                                 1.
                                 6.
                                 6
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                15
                                
                                To 1 Kegg Beer 7/6. To 2 Turkeys 7/6
                                
                                
                                15.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                To C. lb. Hunney 7/6. To 2 Fowles 2/.
                                
                                
                                 9.
                                 6
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                To 12 lb. Butter 18/. To 1 Bushel
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Beets 5/6
                                
                                 1.
                                 3.
                                 6
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                To 1 B. Potatoes 3/6. To 5 Bushels
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Oysters 22/6
                                
                                 1.
                                 6.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                To 52 lb. Bread 18/. To 55 lb.
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Mutton 27/6
                                
                                 2.
                                 5.
                                 6
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                To Joseph Skeltons Acct rendds for
                                
                                
                                     8.
                                
                                
                                    15.
                                
                                
                                     8
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                16.
                                 1.
                                 8
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                17
                                
                                To 22 lb. Gambone 22/6. To 65 lb.
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Bread 22/6
                                
                                 2.
                                 5.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                18
                                
                                To 2 Turkeys 7/6. To 2 Meats Tongues 2/6
                                
                                
                                10.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                To Six fowles 4/6. To 16 lb. Butter 29/4
                                
                                
                                     1.
                                
                                
                                    13.
                                
                                
                                    10
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                 4.
                                 8.
                                10
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                20
                                
                                To 56 lb. Mutton 28/. To 15
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Doz. Eggs 15/
                                
                                 2.
                                 3.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                To 12 lb. Butter 22/. To 55 lb.
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Mutton 27/6
                                
                                 2.
                                 9.
                                 6
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                24.
                                
                                To 44 lb. Butter 77/. To 3 Dozn
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Fowles 27/
                                
                                 5.
                                 4.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                23.
                                
                                To 1 Turkey 3/9. To 6 quire Rapping
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                paper 3/
                                
                                 6.
                                 9.
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                24
                                
                                To 23 lb. Gammon 23/ To 1 Goose 3/9
                                
                                 1.
                                 6.
                                 9
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                To Bushel Potatoes 3/9. To 1 pigg 5/6
                                
                                
                                     
                                
                                
                                     9.
                                
                                
                                     3
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                    11.
                                
                                
                                    19.
                                
                                
                                     3
                                
                                
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                £
                                57.
                                19
                                 8
                                
                            
                        
                    